Citation Nr: 1045434	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to a compensable initial disability rating for 
service-connected scar residuals on right thumb.

3.  Entitlement to service connection for left ear hearing loss 
disability.

4.  Entitlement to a compensable initial disability rating for 
service-connected corneal scar, right eye.

5.  Entitlement to an initial disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling.

6.  Entitlement to a compensable initial disability rating for 
service-connected right ear hearing loss disability.

7.  Entitlement to service connection for shrapnel residuals on 
back.

8.  Entitlement to service connection for bilateral knee 
disability.

9.  Entitlement to service connection for residuals of bone chip 
in neck and shoulders.

10.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from December 1963 to December 1967.  Service in the 
Republic of Vietnam is indicated by the record.  The Veteran is 
the recipient of the Bronze Star with the Valor device and the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.
In the January 2008 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for shrapnel 
residuals of the back, prostate cancer, bilateral knee 
disability, bone chip residuals in neck and shoulder, GERD (acid 
reflux), and left ear hearing loss.  The RO also granted service 
connection for PTSD, assigning a 30 percent disability rating, as 
well as, right ear hearing loss, corneal scar of the right eye, 
and right thumb scar, assigning noncompensable 
[zero percent] disability ratings to each.  The Veteran disagreed 
with the decision and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in January 2009.

In July 2010, the Veteran presented sworn testimony during a 
personal hearing in Nashville, Tennessee, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.  

The issues of entitlement to an increased rating for PTSD, right 
ear hearing loss, and corneal scar of the right eye as well as 
entitlement to service connection for shrapnel residuals of the 
back, bilateral knee disability, bone chip residuals of the neck 
and shoulders, and GERD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will be 
notified if further action on his part is required.


FINDINGS OF FACT

1.  On July 20, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran's 
representative that a withdrawal of the Veteran's appeal as to 
the prostate cancer and right thumb scar claims was requested.

2.  The competent medical evidence of record does not support a 
finding that the Veteran is currently diagnosed with a hearing 
loss disability of the left ear.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal by 
the Veteran, through his representative, as to the issue of 
entitlement to service connection for prostate cancer have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for the withdrawal of the Substantive Appeal by 
the Veteran, through his representative, as to the issue of 
entitlement to a compensable initial rating for service-connected 
right thumb scar have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

3.  Left ear hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for hearing 
loss of the left ear.  As will be discussed below, the Veteran 
has asserted his intent to withdraw his claims of entitlement to 
service connection for prostate cancer and entitlement to a 
compensable initial rating for right thumb scar and, therefore, 
VCAA discussion as to these claims is not required.  As indicated 
above, the issues of entitlement to increased ratings for PTSD, 
right ear hearing loss, and corneal scar of the right eye as well 
as entitlement to service connection for shrapnel residuals of 
the back, bilateral knee disability, bone chip residuals of the 
neck and shoulders, and GERD will be addressed in the Remand 
section below.
 
In the interest of clarity, the Board will discuss certain 
preliminary matters as to the left ear hearing loss claim.  The 
Board will then render a decision.



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated July 2007.  
The VCAA letter indicated that in order for service connection to 
be granted there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship between 
the disability and an injury, disease, or event in military 
service.  

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claim in the July 2007 VCAA letter.  
Specifically, the letter stated that VA would assist the Veteran 
in obtaining relevant records such as all records held by Federal 
agencies to include service treatment records or other military 
records, and medical records from VA hospitals.  With respect to 
private treatment records, the letter informed the Veteran that 
VA would request such records, if the Veteran completed and 
returned the attached VA Form 21-4142, Authorization and Consent 
to Release Information.  The letter also notified the Veteran 
that he would be afforded a VA examination if necessary to make a 
decision on his claim.

The above-referenced VCAA letter emphasized:  "If the evidence 
is not in your possession, you must give us enough information 
about the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines to 
give it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records that 
are not in the possession of a Federal department or agency."  
[Emphasis as in the original].

The VCAA letter specifically requested:  "If there is any other 
evidence or information that you think will support your claim, 
please let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it informed 
the Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board observes 
that 38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided with Dingess notice in the July 2007 
VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such as 
on-going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance and time lost due to service-connected disabilities.  

With respect to effective date, the July 2007 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates:  when a claim was received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  The 
evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, and VA and private treatment 
records.  

Additionally, the Veteran was afforded a VA examination in August 
2007 as to his claimed left ear hearing loss.  The examination 
report reflects that the examiner interviewed and examined the 
Veteran, documented his current medical conditions, reviewed 
pertinent medical research, and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  See 
Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008) [the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion].  The Board therefore 
concludes that the VA examination report is adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative 
and, as indicated above, he testified at a personal hearing 
before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.


Entitlement to service connection for prostate cancer and 
entitlement to a compensable initial disability rating for 
service-connected right thumb scar.

As the resolution of these issues involves the application of 
similar facts to identical law, said issues will be handled 
together for the sake of economy.
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 20.202 
(2010).  Withdrawal may be made by the Veteran or by his 
authorized representative.  See 38 C.F.R. § 20.204 (2010).

At the July 2010 RO hearing, the Veteran expressed his intent to 
withdraw his appeal as to the issues of entitlement to service 
connection for prostate cancer and entitlement to a compensable 
initial disability rating for service-connected right thumb scar.  
See 38 C.F.R. § 20.204(b) (2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  The Veteran has withdrawn his 
appeal as to the issue of entitlement to service connection for 
prostate cancer and entitlement to a compensable initial 
disability rating for service-connected right thumb scar.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Accordingly, the 
Board does not have jurisdiction to review the issue of 
entitlement to service connection for prostate cancer and 
entitlement to a compensable initial disability rating for right 
thumb scar and the appeals are therefore dismissed.


 Entitlement to service connection for left ear hearing loss.

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first Hickson 
element, existence of a disability.  Without it, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) [noting that service connection presupposes 
a current diagnosis of the claimed disability]; see also Chelte 
v. Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

For certain chronic disorders, including sensorineural hearing 
loss, service connection may be presumed to have been incurred in 
service if the disease becomes manifest to a compensable degree 
within one year following separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established 
when hearing status, as determined by audiometric testing, meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels), over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes 
of applying the law administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385 (2010).

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.

With respect to Hickson (1), the record contains no medical 
evidence of left ear hearing loss as defined under VA regulation 
38 C.F.R. § 3.385.  Specifically, the results of the August 2007 
audiogram indicated the following decibel losses:





HERTZ



1000
2000
3000
4000
Average
LEFT
25
15
15
30
21.25

The Veteran's hearing thresholds are below those recognized by VA 
as denoting hearing loss.  See 38 C.F.R. § 3.385 (2010).  The 
August 2007 VA examiner also noted that the speech recognition 
score was 100 percent in the left ear.  Consistently, the 
Veteran's speech recognition score is above that recognized by VA 
as denoting hearing loss pursuant to 38 C.F.R. § 3.385.

Thus, pursuant to 38 C.F.R. § 3.385, the Veteran does not have 
hearing loss for which compensation may be granted.  The Veteran 
has provided no competent medical evidence to the contrary.  
Accordingly, Hickson element (1) has not been satisfied with 
respect to left ear hearing loss.

The law is clear that in the absence of a current disability, VA 
benefits cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  The claim 
of entitlement to service connection for left ear hearing loss 
fails on this basis alone.

In reaching this conclusion, the Board has considered the 
Veteran's contentions that he currently has a left ear hearing 
disability.  Lay testimony is competent to establish the presence 
of observable symptomatology and may provide sufficient support 
for a claim of service connection.  Barr v. Nicholson, 21 
Vet.App. 303, 307 (2007).   The Veteran is competent to report 
difficulty hearing.  

In this case, however, the Veteran is not competent to provide 
testimony that his current hearing acuity in the left ear is of 
such severity to satisfy the regulatory requirements for a 
hearing loss disability for VA purposes.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) 
("Sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because a hearing loss disability does not involve a simple 
identification that a layperson is competent to make, the 
Veteran's unsubstantiated statements regarding the presence of a 
current left ear hearing loss disability are found to lack 
competency.


ORDER

The Veteran's appeal as to the issue of entitlement to service 
connection for prostate cancer is dismissed.

The Veteran's appeal as to the issue of entitlement to a 
compensable initial disability rating for service-connected right 
thumb scar is dismissed.

Entitlement to service connection for left ear hearing loss 
disability is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
remaining claims on appeal must be remanded for further 
development.


Entitlement to higher disability ratings for corneal scar, right 
eye, 
 PTSD and right ear hearing loss disability

The Veteran was last afforded a VA examination as to his service-
connected corneal scar of the right eye in December 2008, as to 
his PTSD in September 2007 and as to his hearing loss in August 
2007.  With regard to the corneal scar of his right eye, the 
Veteran testified that his vision has deteriorated and he is 
currently prescribed eyeglasses.  See the July 2010 Board hearing 
transcript, pg. 14.  As to his PTSD and auditory symptomatology, 
the Veteran has specifically contended that it has worsened since 
the time of his most recent VA examinations.  See the July 2010 
Board hearing transcript, pgs. 10-11.  Accordingly, the Board 
finds that contemporaneous VA medical examinations as to the 
service-connected PTSD, corneal scar of the right eye, and right 
ear hearing loss are warranted.  See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it is 
contended that a service-connected disability has become worse]; 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a Veteran is 
entitled to a new VA examination where there is evidence that the 
condition has worsened since the last examination].

Additionally, the Veteran testified that he continues to receive 
weekly counseling through the Vet Center for his PTSD.  See the 
July 2010 Board hearing transcript, pg. 8.  The Board notes that 
the most recent Vet Center records contained in the claims folder 
are dated in 2007 and that the most recent VA treatment records 
associated with the claims folder also date back to 2007.  
Accordingly, the VBA should attempt to locate the Veteran's more 
recent VA and Vet Center treatment records as such records may be 
pertinent to the Veteran's current right eye, right ear, and PTSD 
symptomatology.  


 Entitlement to service connection for shrapnel residuals on 
back.

As discussed above, in order to establish service connection for 
the claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson, supra.

As to element (1), current disability, the Veteran has presented 
no medical evidence of having been diagnosed with scarring of his 
back.  However, at the July 2010 Board hearing, the Veteran 
testified that he has scarring of his back due to shrapnel wounds 
during his combat service in Vietnam.  See the July 2010 Board 
hearing transcript, pgs. 18-19.  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Accordingly, the Board accepts the Veteran's lay testimony 
pertaining to the existence of scars of the back, for the purpose 
of this remand.  

With respect to Hickson element (2), in-service disease or 
injury, the Veteran recently testified that he was exposed to 
mortar explosions numerous times during his Vietnam service.  
Although there is no documentation of any shrapnel injury to the 
back, because he is a combat Veteran, the Board finds that the 
Veteran's testimony is sufficient proof of that he "caught a 
mortar round" as he stated at the Board hearing.  See July 2010 
Board hearing transcript, pgs. 16-17.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2010). As such, Hickson 
element (2) is satisfied.

Therefore, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  First, 
it must be determined if the Veteran has scarring of the back 
and, if so, the relationship between any diagnosed scarring of 
the back and the Veteran's military service must be explored.  
These questions must be addressed by an appropriately qualified 
specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].  Therefore, an examination and opinion are needed 
before the Board may make an informed decision concerning this 
claim.


Entitlement to service connection for bilateral knee disability

As to Hickson element (1), current disability, the Board 
recognizes that there is no medical evidence that the Veteran 
currently suffers from a diagnosed bilateral knee disability.  
However, a diagnosis of "bilateral knee pain degenerative joint 
disease" was noted in a June 2006 VA treatment record.  
Additionally, a July 1997 magnetic resonance imaging (MRI) report 
documented a "tear of the posterior horn of the medial 
meniscus" of the right knee as well as a "possible partial 
anterior cruciate ligament tear" and "probable degenerative 
subchondral cystic changes in the lateral tibial plateau."  See 
the private MRI report dated July 1997.  The Court has held that 
the "current disability" requirement is satisfied "when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim . . . 
even though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  Accordingly, Hickson element (1) is met to that 
extent.

With respect to Hickson element (2), the Veteran testified that 
he developed in-service knee problems during service as a result 
of carrying heavy machine guns and he cited one incident in which 
he fell, causing injury to his knees.  See the July 2010 Board 
hearing transcript, pgs. 20-21.  The Veteran further stated that 
he received treatment in the field for these injuries and was 
given a knee brace.  See id.  The Veteran's service treatment 
records document treatment for a small abrasion on the Veteran's 
right knee after a fall.  See the service treatment record dated 
November 1965.  However, there is no further documentation of 
injury to either knee or the prescription of a knee brace.  As 
the Veteran participated in combat, the Board finds that his 
testimony is sufficient proof of the in-service knee injuries 
that he described at the Board hearing.  See 38 U.S.C.A. § 
1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2010).  Accordingly, Hickson element (2) is 
satisfied.

With respect to Hickson element (3), medical nexus, none of the 
medical records currently associated with the Veteran's VA claims 
folder offer an opinion as to a possible causal relationship 
between the Veteran's claimed bilateral knee disabilities and his 
military service.  Therefore, an examination and medical nexus 
opinion must be obtained which addresses the nature of the 
Veteran's bilateral knee disabilities and whether such is related 
to his military service.  See Charles, supra; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 
3.159(c)(4) (2010).


Entitlement to service connection for 
residuals of bone chip in neck and shoulder.

With respect to Hickson element (1), the medical evidence is 
unclear as to whether the Veteran is currently diagnosed with 
disabilities of the neck and shoulders.  Private treatment 
records document shoulder pain.  See the private treatment 
records dated January 2000.  Additionally, a February 1988 
treatment record noted a "[p]revious history of cervical disc 
disease."  Critically, however, there is no evidence of a 
continuing neck or shoulder diagnoses.  Thus, the matter of 
current disability as to the bone chip residuals of the neck and 
shoulders claim remains to be resolved.

As to Hickson element (2), the Veteran testified that he fell as 
a result of a mortar attack during Operation Hastings.  See the 
July 2010 Board hearing transcript, pgs. 26-27.  Accordingly, 
Hickson element (2) is satisfied to that extent.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010)

Turning to Hickson element (3), there are currently no medical 
opinions of record which address the issue of medical nexus.  
This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin, supra.  These questions 
involve the existence and etiology of neck and shoulders 
disabilities and must be addressed by an appropriately qualified 
specialist.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) 
(2010).

The Board also notes that the Veteran testified that he had 
cervical surgery at a VA hospital.  See the July 2010 Board 
hearing transcript, pg. 25.  Private treatment records document 
the Veteran's report that this surgery occurred in 1977.  See 
treatment records from the Campbell Clinic dated July 1997.  As 
such records would certainly be pertinent to the Veteran's claim, 
an attempt to locate and associate them with the Veteran's claims 
folder should be made. 


Entitlement to service connection for 
gastroesophageal reflux disease (claimed as acid reflux).

Concerning current disability, the medical evidence of record 
documents a continuing diagnosis of GERD.  See, e.g., the VA 
treatment records dated August 2007.  As such, Hickson element 
(1) is satisfied.

With respect to in-service disease or injury, service treatment 
records show that the Veteran was treated for "pain in the pit 
of [his] stomach."  See, e.g. service treatment records dated 
December 1963 and October 1964.  The Board further notes that a 
December 1963 treatment record documents the Veteran's statement 
that "he had bad trouble with his stomach before he entered 
service."  Additionally, at the July 2010 Board hearing, the 
Veteran implied that his GERD/stomach disability had been 
affected by exposure to Agent Orange, which is presumed due to 
the Veteran's service in the Republic of Vietnam (38 C.F.R. § 
3.307(a)(6)(iii) (2010)).   See the July 2010 Board hearing 
transcript, pg. 27.

As to Hickson element (3), there is currently no medical opinion 
of record which addresses the issue of medical nexus.  These 
questions include whether the Veteran's GERD pre-existed his 
military service and, if so, whether the disability was 
aggravated by his military service.  If the GERD is found not to 
have pre-existed the Veteran's military service, the question of 
medical nexus between the current disability and the in-service 
complaints must be addressed.  These issues must be addressed by 
an appropriately qualified physician.  See Charles; supra; see 
also 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the Veteran through his 
representative and request that he 
identify any outstanding relevant medical 
examination and treatment records 
pertaining to the claims currently on 
appeal.  The Veteran should be 
specifically asked to identify at which VA 
facility he received his claimed 1977 
cervical surgery.  VBA should take 
appropriate steps to secure any relevant 
medical records identified by the Veteran 
and associate them with the VA claims 
folder.  If any such records cannot be 
located, VBA should document this in a 
formal finding of unavailability.

2.	VBA should obtain the Veteran's treatment 
records from the Vet Center dated from May 
2007 to the present.  VBA should also 
obtain the Veteran's VA treatment records 
from the VA medical center in Memphis, 
Tennessee dated from November 2007 to 
present.  All records so obtained should 
be associated with the claims folder.

3.	VBA should schedule the Veteran for a 
psychological examination in order to 
determine the severity of his service-
connected PTSD.  The examiner should 
describe the Veteran's symptoms and 
specifically note the impact, if any, of 
the Veteran's PTSD on his social and 
industrial functioning.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.  

4.	VBA should schedule the Veteran for 
an audiological examination to 
determine the current severity of his 
right ear hearing loss.  The examiner 
is specifically requested to fully 
describe the functional effects 
caused by the Veteran's right ear 
hearing loss.  The claims folder must 
be made available to the examiner.  
The report of the audiological 
examination should be associated with 
the Veteran's VA claims folder.

5.	VBA should schedule the Veteran for a 
VA examination with an 
ophthalmologist.  The claims folder 
must be provided to this physician 
for review in conjunction with the 
examination.  The physician must 
provide a current eye examination for 
the Veteran which includes all 
necessary testing and identifications 
of eye disability.  The examiner 
should indicate if there are any 
periods of incapacitation due to the 
corneal scar of the right eye.  The 
examiner should elicit information as 
to the frequency, duration, and 
severity of any associated 
symptomatology, and loss of function 
in daily activities, including work 
and other activities.  The examiner 
should be asked to remark on whether 
any present defects(s) in visual 
acuity and/or visual fields in the 
right eye are related ot the service-
connected corneal scar.  The report 
of the audiological examination 
should be associated with the 
Veteran's VA claims folder.

6.	VBA should make arrangements for the 
Veteran to be examined by physicians, 
with appropriate expertise, for the 
purpose of addressing the existence 
and etiology of the Veteran's claimed 
shrapnel residuals of back, bilateral 
knee disability, bone chip residuals 
of neck and shoulders.  The Veteran's 
VA claims folder, including a copy of 
this remand, must be made available 
to the examiners.  The examiners 
should either diagnose shrapnel 
residuals (including scars) of the 
back, right or left knee 
disabilities, and bone chip residuals 
of the neck and shoulders or rule out 
any such diagnoses.  Any diagnostic 
testing deemed to be necessary by the 
examiners should be accomplished.  If 
the examiners determine that the 
Veteran suffers from any of the 
above-mentioned disabilities, he/she 
should state whether it is at least 
as likely as not (e.g. a 50/50 
probability) that the Veteran's 
shrapnel residuals of the back, right 
or left knee disability, and/or bone 
chip residuals of the neck and 
shoulders are related to his military 
service, to include his report of in-
service combat injuries.  Reports of 
the examinations should be prepared 
and associated with the Veteran's VA 
claims folder. 

7.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the Veteran's currently diagnosed 
GERD is at least as likely as not related 
to his military service, to include his 
exposure to, and participation in, combat 
experiences as well as, herbicide exposure 
while in the Republic of Vietnam.  The 
examiner should specifically address 
whether the Veteran's GERD is related to 
his in-service complaints of 
gastrointestinal symptomatology.  The 
examiner should comment on the December 
27, 1963 service treatment record in which 
the Veteran is recorded as stating that 
his stomach trouble pre-existed his 
military service and provide an opinion, 
with supporting rationale, as to whether 
the evidence of record clearly and 
unmistakably shows that the Veteran's GERD 
pre-existed his active military service.  
If the examiner finds that the GERD pre-
existed the Veteran's enlistment, he/she 
should provide an opinion with supporting 
rationale, as to whether the evidence of 
record clearly and unmistakably shows that 
the pre-existing GERD was not aggravated 
by service, beyond the natural progression 
of the disorder.  If the reviewing 
physician finds that physical examination 
of the Veteran and/or diagnostic testing 
is necessary, such should be accomplished.  
A report should be prepared and associated 
with the Veteran's VA claims folder.

8.	After undertaking any additional 
development which it deems necessary, VBA 
should then readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


